UNITED STATES SECURITIES EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of Date of Report (Date of earliest event reported): May 5, 2008 Interactive Therapeutics, Inc. (Exact name of registrant as specified in its charter) Colorado 0-31743 84-1536517 (State of organization) (Commission File Number) (IRS Employer Identification No.) 5075 Westheimer, Suite 975 Houston, TX 77056 77056 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including area code: (713)402-6700 Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a- 12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On March 31, 2008, Mr. Brad Serres resigned as a director from the Company effective immediately. Item Financial Statements and Exhibit (d) Exhibits The following exhibit is to be filed as part of this 8-K: EXHIBIT
